Per Curiam.
To an alternative writ of mandamus issued herein, the respondent replies that the order made herein is insufficient to transfer the cause, it being a capital criminal cause, from the Circuit Court for Okaloosa County in the First Judicial Circuit to the Circuit Court for Bay County in the Ninth Judicial Circuit for trial.
The statute provides that “The order granting change of venue shall remove the case to some Circuit Court in the nest nearest circuit. ® * * If the judge of such *500nearest Circuit Court * * * be disqualified, some other circuit * * * shall be selected.” Sec. 1475, Gen. Stats. 1906, Compiled Laws, 1914.
The pertinent portion of the order of transfer is as follows: “It is, therefore, ordered, that this case be transferred to Bay County in the Ninth Judicial Circuit of Florida, it being the next nearest Circuit in said State, for trial, and the Clerk of this Court is directed to prepare a correct transcript of all the minutes of this Court relating to this case and together with the original pa pers be by him transmitted to the Clerk of the Circuit Court of Bay County, Florida.”
As the court judicially knows the only court in Bay County having' jurisdiction to try the cause is the Circuit Court, the order as made must be held to direct the transfer to be under the statute to the Circuit Court for Bay County, though the order would have been more definite if the Circuit Court had been stated in ordering the transfer of the cause to Bay County as well as in ordering a transcript of the minutes and the original papers in the cause to be transmitted to the Clerk of the Circuit Court of Bay County.
Peremptory writ awarded.
All. concur.